t c memo united_states tax_court rogelio r balot and zenaida v balot petitioners v commissioner of internal revenue respondent docket no filed date ps worked as blackjack and roulette dealers and p-h worked as a pit boss at a casino in prince george’s county maryland the casino recorded on daily time sheets the number of hours ps worked also the casino gathered apportioned and periodically paid to the dealers and pit bosses the tips from the patrons r determined deficiencies based on the casino’s time sheets and other records and ps’ bank_deposits held ps are liable for additions to tax for civil_fraud for and see sec_6663 i r c held further ps are liable for an addition_to_tax for negligence for see sec_6662 i r c held further amounts of deficiencies redetermined -- - benson s goldstein for petitioners judith c cohen for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in individual income_tax and additions to tax under sec_6663 fraud and a negligence against petitioners as follows additions to tax_year deficiency sec_6662 a sec_6663 dollar_figure -- dollar_figure big_number -- big_number big_number sec_594 -- ‘unless indicated otherwise all part and section references are to parts and sections of the internal_revenue_code_of_1986 as in effect for the years in issue - after concessions by respondent’ the issues for decision are as follows whether petitioners are liable for civil_fraud additions to tax under sec_6663 for and whether petitioners are liable for a negligence addition_to_tax under sec_6662 for what is the amount of petitioners’ unreported income for through findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference in the answer respondent conceded that the proper amounts of petitioners’ deficiency and addition_to_tax are not more than dollar_figure and dollar_figure respectively however on opening brief respondent asks us to conclude that petitioners are liable for a negligence addition_to_tax in the amount of dollar_figure we regard respondent’s statement on brief as a clerical_error and not an attempt to withdraw part of the concession also at five places in paragraph of the answer respondent stated that at least a part of petitioners’ underpayment is due to fraud in the prayer for relief respondent asked that the additions to tax for the years through under the provisions of sec_6663 as set forth in the notice_of_deficiency be in all respects approved in the prayer for relief respondent did not refer to the sec_6662 addition_to_tax for negligence on brief respondent deals with fraud for only and and deals with negligence for we conclude that respondent did not intend to assert the fraud addition_to_tax for and respondent did not intend to concede the negligence addition_to_tax for except to the extent indicated in the first paragraph of this footnote - - petitioners rogelio r balot hereinafter sometimes referred to as rogelio and zenaida v balot hereinafter sometimes referred to as zenaida filed joint tax returns for the years in issue but have since divorced petitioners resided at separate addresses in fort washington maryland when they filed their joint petition a rogelio’s background from to date rogelio served in the united_states navy as a logistician that is a person who is responsible for logistics logisticians attend to the details of acquiring equipment and other supplies making sure that these supplies meet specifications and making sure that these supplies are sent to the right place at the right time during the last years of his military service rogelio was the enlisted supervisor of about people who dealt with logistics for the presidential helicopter in quantico virginia rogelio received pension distributions from the navy in each of the years in issue in shortly after retiring from the navy rogelio obtained full-time employment as a logistician with validity corporation a defense contractor that deals with the government rogelio attended to the requisitioning of supplies for the validity corporation a task similar to his navy duties he did not have any supervisory responsibilities in this validity corporation position validity corporation compensated rogelio - - on a biweekly basis using the direct deposit_method of payment during the years in issue although rogelio does not hold a college degree he did complete years of college course work rogelio also completed several courses in business management accounting and business law at the university of maryland and prince george’s community college b zenaida’s background during the years in issue zenaida was employed full-time as a branch manager for first american bank in this position zenaida was in charge of branch sales in charge of branch operations and responsible for keeping branch expenditures within budget determinations that were made at higher levels she supervised to employees including bank tellers and personnel in charge of establishing new_accounts with the bank first american bank entrusted zenaida with responsibilities such as ordering supplies in accord with the branch’s operating budget ensuring the branch had sufficient cash on hand to transact business for the day and ensuring the automated teller machines contained sufficient cash for the operation thereof at the time of the trial zenaida was a branch manager for crestar bank zenaida earned a bachelor of science degree in elementary education from the university of the philippines in or about -- - before beginning her career in the banking industry zenaida worked as a schoolteacher cc the cipaa casino the combined international philippines america association hereinafter sometimes referred to as cipaa was organized sometime in the 1970’s cipaa operated a casino hereinafter sometimes referred to as the cipaa casino in prince george’s county maryland during the years in issue proceeds from the cipaa casino were to aid in the construction and operation of a philippine cultural center to be located in the washington d c metropolitan area the cipaa casino employed dealers and pit bosses to operate the tables at the casino premises dealers accepted bets and received or paid out chips as required by the results of the bets they dealt cards spun wheels and otherwise interacted directly with the bettors pit bosses supervised dealers during the years in issue there generally were about to dealers and one pit boss for each to dealers the cipaa casino recorded on daily time sheets the number of hours each employee worked employees generally signed their names and recorded the times at which they arrived at the casino premises for work on the time sheet kept for that particular day although pit bosses occasionally recorded the time one or another employee came to work if an employee left the casino - premises before closing time then that employee recorded the time at which he or she left if an employee worked until closing time then a pit boss entered the time the cipaa casino closed as the time the employee’s shift ended the cipaa casino’s tuesday sessions closed pincite p m the saturday sessions closed pincite a m sunday morning the cipaa casino paid its employees an hourly amount for their services even though the cipaa casino management and staff including dealers understood that maryland gaming laws expressly prohibited the practice during the years in issue pit bosses and dealers earned compensation of dollar_figure and dollar_figure per hour respectively the cipaa casino paid this compensation to its employees in cash on a weekly basis beginning about july of the cipaa casino began to pay its employees by check instead of cash cipaa casino employees did not complete forms w-4 and the cipaa casino did not withhold social_security_taxes or income taxes in and from any of the compensation it paid to its employees the cipaa casino recorded the amount of compensation its employees received in and on individual affidavits executed by each employee the cipaa casino issued forms w-2 to its employees for the first time for --- - to create the appearance of compliance with maryland law the cipaa casino’s management and staff including dealers characterized all remuneration they received from the cipaa casino as tips the receipt of which was believed to be legal and referred to themselves as volunteers rather than employees the cipaa casino’s management told the staff that amounts received from the cipaa casino were not to be reported to the internal_revenue_service as wages cipaa casino employees also received tip_income through the cipaa casino on each gaming table at the casino premises were two boxes one for cash that bettors exchanged for chips at the table and one for chips and cash that the bettors gave to the dealers as tips the latter box is sometimes hereinafter referred to as a tip box each hour a runner collected both boxes the moneys in the tip boxes were then commingled and distributed to the pit bosses and dealers in proportion to their hourly compensation ie hourly rate times amount of time worked the cipaa casino distributed tip_income about every weeks some pit bosses and dealers also received tips directly from casino patrons these tips were not placed into the table’s tip box and were not divided in the manner described above rather the recipient of the tip simply kept it for personal_use the --- - record does not show that either petitioner received any such direct tips d petitioners’ involvement with the cipaa casino rogelio and zenaida became members of cipaa to help with the cultural center project in rogelio and zenaida applied for and obtained positions with the cipaa casino each of them worked for the cipaa casino during each of the years in issue after receiving extensive training from the cipaa casino’s management rogelio became a low-stakes blackjack dealer zenaida became a roulette dealer rogelio began working for the cipaa casino on or about date zenaida began on or about date rogelio and zenaida maintained their full- time positions with validity corporation and first american bank respectively in addition to the positions they held at the cipaa casino rach petitioner worked for the cipaa casino most saturdays and most tuesdays for and each petitioner typically worked for the cipaa casino hours on saturdays rogelio typically worked for the cipaa casino hours on tuesdays zenaida typically hours on tuesdays the record does not include time sheets or equivalent information for rogelio became a pit boss at some point see infra note rogelio became treasurer of the cipaa casino in - zenaida became a pit boss at some point and an assistant to the president of the cipaa casino at a later point hourly compensation rogelio worked hours at the casino premises in for which the cipaa casino paid dollar_figure of hourly compensation to him zenaida worked hours at the casino premises in for which the cipaa casino paid dollar_figure of hourly compensation to her petitioners did not report any of their cipaa casino hourly compensation on their tax_return rogelio worked hours in for which the cipaa casino paid hourly compensation to him zenaida worked dollar_figure hours in for which the cipaa casino paid dollar_figure rounded of hourly compensation to her petitioners did not report any of their cipaa casino hourly compensation on their tax_return the cipaa casino paid dollar_figure of compensation income to rogelio for the cipaa casino paid dollar_figure of on opening brief respondent asks us to find that rogelio was a dealer in and in casino management promoted him to pit boss on the same page of this brief respondent asks us to find that rogelio was paid dollar_figure an hour as a pit boss in petitioners do not object to either proposed finding the parties agree that the cipaa casino compensated rogelio at the rate of dollar_figure per hour when he was a dealer and dollar_figure per hour when he was a pit boss because each party is on both sides of the question as to when rogelio was shifted from dollar_figure per hour to dollar_figure per hour the parties are directed to resolve this matter in the computation under rule unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure compensation income to zenaida for the cipaa casino issued forms w-2 to rogelio and zenaida for this compensation income which petitioners reported on their tax_return ’ tip_income rach petitioner received a share of the tips that bettors left at the tables in the casino premises during each of the years in issue on their tax_return petitioners reported that rogelio received dollar_figure tip_income and zenaida received dollar_figure tip_income petitioners’ and tax returns do not include any income that is stated to be tip_income petitioners did not report any income from the cipaa casino on their tax_return the income from the cipaa casino that petitioners reported on their tax_return is shown on forms w-2 but is not described as including tip_income on either the forms w-2 or petitioners’ tax_return the four forms w-2 attached to petitioners’ tax_return show wages tips other compensation amounts aggregating dollar_figure on their tax_return petitioners show dollar_figure the difference is accounted for by rounding and petitioners’ reporting zenaida’s cipaa casino income as dollar_figure instead of dollar_figure as shown on the form_w-2 this roughly dollar_figure overreporting is to be corrected in the computation under rule to the extent it has not already been indirectly taken into account in respondent’s notice_of_deficiency determination of other unreported income check cashing in addition to her other income-producing activities zenaida cashed checks for a dollar_figure fee she performed this service about two or three times during the years in issue eb bank_deposits petitioners maintained five bank accounts in four separate institutions during the years in issue table shows petitioners’ aggregate deposits into each account by account number in each year in issue table account dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total deposits dollar_figure dollar_figure dollar_figure table shows respondent’s analysis of petitioners’ bank account deposits for each of the years through except as indicated otherwise in the notes to table the excess deposits per appeals in the table became the notice_of_deficiency adjustments labeled other unreported income table bank account analysis total bank account deposits big_number 31big_number big_number big_number less non-taxable deposits big_number big_number big_number big_number income-wages--net big_number big_number '1 big_number big_number --retirement t p-h big_number big_number big_number big_number --retirement t p-w big_number -ira distribution --condo rent big_number big_number big_number big_number --miscellaneous -tips big_number --sale of stock--net big_number big_number excess deposits per exam big_number big_number big_number additional non-taxable income per appeals adjustments -0- big_number big_number excess deposits per appeals big_number big_number 7big_number -0- net means net of withheld amounts shown on the forms w-2 this amount is dollar_figure less than the dollar_figure notice_of_deficiency adjustment for other unreported income in the absence of an explanation from respondent we conclude that the slight preponderance_of_the_evidence of record leans toward petitioners with respect to this dollar_figure on opening brief respondent concedes a dollar_figure amount which may include this dollar_figure the parties are directed to resolve this matter in the computation under rule this amount is dollar_figure less than the sum of the stipulated amounts deposited into petitioners’ bank accounts compare supra table column respondent attributes the difference to a clerical_error on respondent’s part and concedes the dollar_figure difference that is respondent does not ask that the dollar_figure notice_of_deficiency adjustment for other unreported income be increased to correct this error this amount is dollar_figure more than the sum of the items in the column showing the bank account analysis that respondent made in determining the amount of the dollar_figure notice_of_deficiency adjustment for other unreported income in the absence of an explanation from respondent we conclude that the slight preponderance_of_the_evidence of record leans toward petitioners with respect to this dollar_figure in arriving at the other unreported income adjustment in the notice_of_deficiency respondent subtracted the fp’ dollar_figure adjustment for unreported income---casino respondent did not make a corresponding subtraction of the dollar_figure adjustment for unreported income--casino in arriving at the other unreported income neither side has sought to explain justify or attack this substantial difference between the and procedures we leave the parties as we find them on this matter see eg 92_tc_206 and cases there cited this amount includes the dollar_figure by which petitioners overstated their forms w-2 income on their tax_return see infra table note this amount is dollar_figure less than the amount of the dollar_figure notice_of_deficiency adjustment for other unreported income on brief respondent asks us to find that the correct amount of this adjustment is dollar_figure which is dollar_figure less than the notice_of_deficiency adjustment it may be that this discrepancy is what led to respondent’s concession see supra note in the answer that the deficiency is dollar_figure less than the amount determined in the notice_of_deficiency and that the negligence addition_to_tax is dollar_figure less than the amount determined in the notice_of_deficiency also there is a dollar_figure difference between the dollar_figure excess deposits and the sum of the amounts in the column we assume that this difference arises from rounding the amounts to the nearest dollar the parties are directed to resolve this matter in the computation under rule tax returns on their tax returns for the years in issue petitioners reported income and total_tax as shown in table prep rpp prep table item --wages etc form_w-2 dollar_figure 1dollar_figure big_number 8---interest 9--dividends -- 10--taxable refunds -- -- 13--capital gain_or_loss -- big_number l17--pensions and annuities big_number big_number big_number 18--rents etc big_number big_number big_number 23--total income big_number big_number 53--total tax big_number big_number big_number -- - ' the dollar_figure total includes petitioners’ form_w-2 income from first american bank and validity corporation and petitioners’ unreported tip_income from the cipaa casino rogelio---dollar_figure zenaida--dollar_figure comparison of a schedule attached to petitioners’ tax_return and the forms w-2 attached to the same return makes it clear that a transposition of two digits from zenaida’s cipaa casino form_w-2 to the schedule resulted in petitioners overstating their income by dollar_figure see supra note petitioners’ tax_return shows a dollar_figure capital_loss_carryover from to stemming primarily froma dollar_figure loss in value on big_number shares of panam stock acquired on date it does not appear that petitioners claimed any capital_loss_carryover on their tax_return petitioners timely filed their tax returns for each of the years in issue 1991--mid-date 1992--mid-date and 1993--mid-date petitioners’ and tax returns were prepared by w o monroyo associates petitioners’ tax_return was prepared by automated tax financial services petitioners failed to report on their tax returns the hourly compensation that the cipaa casino paid to each of them in and petitioners failed to report on their tax_return the tip_income that the cipaa casino gathered apportioned and periodically paid to petitioners in the failures to report this income resulted in underpayments of tax required to be shown on petitioners’ tax returns for and the failures to - - report this income and the resulting underpayments for and were due to the fraud of each petitioner for each year for petitioners had an underpayment_of_tax required to be shown on their tax_return and some part of this underpayment was due to petitioners’ negligence opinion i general summary the cipaa casino paid dollar_figure or dollar_figure per hour worked to each petitioner in and as to this hourly compensation the cipaa casino did not send forms w-2 to petitioners for and but did for petitioners did not report any of this income on their almost dollar_figure and about dollar_figure tax returns they reported the full w-2 amounts on their tax_return the cipaa casino gathered apportioned and periodically paid to their employees the tips that patrons paid petitioners did not report any of this tip_income on their tax_return they reported dollar_figure of this income rogelio--dollar_figure zenaida--- dollar_figure on their tax_return we hold that respondent proved by clear_and_convincing evidence that petitioners failed to report hourly compensation that they received in and petitioners failed to report tip_income that they received in these omissions led to underpayments of tax for and and - each of these underpayments was due to the fraud of both rogelio and zenaida we hold that petitioners failed to prove by a preponderance_of_the_evidence that any part of the underpayments for and was not due to fraud any of the deficiency determinations for or in the notice_of_deficiency was excessive and any part of the underpayment was not due to petitioners’ negligence we consider first and the years as to which respondent determined fraud we then consider it respondent contends that petitioners underpaid their taxes for and and that all of petitioners’ and underpayments are due to fraud and thus petitioners are liable for the fraud additions to tax under sec_6663 petitioners contend that they did not underpay their taxes for and and that respondent has not met respondent’s burden_of_proof on the fraud issue petitioners maintain a that respondent’s use of the bank_deposits method of income reconstruction was not appropriate and b that even if use of the bank_deposits method was appropriate petitioners’ excess deposits are attributable to nontaxable sources alternatively petitioners contend that if they have underpaid their taxes then any additions to tax are not appropriate -- - because petitioners did not act with the requisite fraudulent intent and reasonable_cause supported their actions we agree with respondent’s conclusions and most of respondent’s contentions when respondent seeks to impose the addition_to_tax under sec_6663 respondent has the burden_of_proof to carry this burden for a year respondent must prove two elements as follows that petitioners have an underpayment_of_tax for that year and that some part of that underpayment is due to fraud see sec_7454 rule b see eg carter v sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --- if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse sec_7454 burden_of_proof in fraud foundation_manager and transferee cases a fraud ---in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent continued - campbell 264_f2d_930 5th cir 56_tc_213 53_tc_96 ’ each of these elements must be proven by clear_and_convincing evidence see dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 81_tc_640 for this purpose respondent need not prove the precise amount of the underpayment resulting from fraud but only that there is some underpayment and that some part of it is attributable to fraud see eg 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 in carrying this burden respondent may not rely on petitioners’ failure to meet their burden of proving error in respondent’s determinations as to the deficiencies see eg 92_tc_661 78_tc_304 and cases cited therein continued to evade tax the burden_of_proof in respect of such issue shall be upon the secretary ‘the elements of fraud under sec_6663 are essentially the same as those we considered under sec_6653 of prior_law see also 114_tc_533 102_tc_632 96_tc_184 n - - where fraud is determined for each of several years respondent’s burden applies separately for each of the years see 25_tc_940 affd sub nom 250_f2d_798 2d cir 29_bta_247 a mere understatement of income does not establish fraud however a pattern of consistent underreporting of income for a number of years is strong evidence of fraud see 451_f2d_197 3d cir affg t c memos and 422_f2d_63 6th cir affg tcmemo_1968_100 otsuki v commissioner t c pincite the issue of fraud is a factual question that is to be decided on an examination of all the evidence in the record see plunkett v commissioner f 2d pincite 328_f2d_147 7th cir affg 37_tc_703 stone v commissioner t c pincite in order to establish fraud as to a taxpayer respondent must show that that taxpayer intended to evade taxes which that taxpayer knew or believed were owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see eg 182_f3d_275 4th cir affg tcmemo_1996_452 252_f2d_56 9th cir 73_tc_370 --- - 61_tc_249 affd 519_f2d_1121 5th cir this intent may be inferred from circumstantial evidence see powell v granguist f 2d pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir including the implausibility of petitioners’ explanations see bradford v commissioner f 2d 9th cir and cases cited therein affg tcmemo_1984_601 204_f2d_205 5th cir affg a memorandum opinion of this court dated date fraud is not imputed from one spouse to another in the case of a joint tax_return respondent must prove fraud as to each spouse charged with liability for the addition_to_tax see sec_6663 56_tc_982 affd 470_f2d_87 lst cir stone v commissioner t c pincite a underpayment the cipaa casino--hourly compensation time sheets were maintained by the cipaa casino for dealers and others who worked at the casino during each of the years before the court the cipaa casino paid compensation of dollar_figure per hour to dealers and dollar_figure per hour to pit bosses during these years rach petitioner worked at the casino in and in and received as compensation_for his or her services weekly -- - payments from the cipaa casino calculated at the appropriate hourly rate petitioners did not report any of this income on the joint tax returns that they filed for and petitioners do not claim for either year that this unreported income is properly offset by any deductions etc in addition to what is shown on their tax returns accordingly petitioners’ failures to report this hourly compensation on their and joint tax returns result in an underpayment_of_tax required to be shown on their tax_return and an underpayment_of_tax required to be shown on their tax_return we have so found petitioners agree that both of them worked for the cipaa casino during each of the years before the court they also agree or at least do not dispute that the cipaa casino paid to each of them weekly dollar_figure or dollar_figure per hour for each hour petitioners respondent need not prove that petitioners did not have offsetting deductions once the commissioner has presented clear_and_convincing evidence of unreported gross_receipts the taxpayer has the burden of coming forward with evidence as to offsetting deductions claimed by the taxpayer even in criminal cases where the government must prove a deficiency beyond a reasonable doubt see eg 581_f2d_1199 5th cir 351_f2d_336 2d cir 231_f2d_928 9th cir see also dilleo v commissioner 96_tc_858 77_tc_1169 this rule is independent of the general_rule applicable to civil cases in which the taxpayer has the burden of proving entitlement to deductions before they may be allowed see rule a 290_us_111 - - worked in the casino petitioners’ only contentions with regard to this hourly remuneration petitioners’ term are that it was not wages and the management of the cipaa casino inflated the number of hours worked by casino employees during the years firstly none of this hourly compensation was reported on petitioners’ tax returns for and as a result petitioners’ allegation that the management of the cipaa casino inflated the number of hours worked by casino employees does not affect our conclusion that petitioners’ failures to report any of their hourly compensation result in underpayments of tax for both and secondly the cipaa casino time sheets appear to conform to the testimony of each petitioner both as to the procedures that were followed and also as to each petitioner’s pattern of arrivals at and departures from the casino the variety of handwritings confirms the testimony that often the entries for petitioners reported on their tax_return dollar_figure tip_income for rogelio and dollar_figure tip_income for zenaida the parties stipulated that petitioners typically worked on saturdays and at least one day during the week if these tips were the hourly compensation as petitioners seem to suggest and if petitioners were paid dollar_figure or more per hour as petitioners concede then this would mean that rogelio worked for an average of less than hour each day he showed up and zenaida worked for about hour each day she showed up the absurdity of this conclusion convinces us that petitioners do not seriously contend that their tip reporting was intended to be a reporting of the hourly compensation that each petitioner received from the cipaa casino -- - any individual were made by that individual rogelio testified that his usual saturday shift was hours---from noon to a m the next morning confirming the information on the time sheets zenaida testified to her usual 14-hour saturday shift as to tuesdays rogelio’s confusing testimony appears to confirm the general 11-hour shift shown by the time sheets zenaida clearly testified that her tuesday shift was generally around hours as a result we are satisfied that the cipaa casino time sheets are accurate as to the number of hours each petitioner worked at the casino in and thirdly as petitioners implicitly conceded by reporting tips as income on their tax_return tips are income subject_to tax see eg 536_f2d_876 9th cir so that he that runs may read line of the form_1040 for each of the years before the court states wages salaries tips etc emphasis added whatever label petitioners would rather we apply to the hourly compensation that the cipaa casino paid to each petitioner in and those payments are income subject_to tax see eg sec_61 we hold for respondent that respondent has proven by clear_and_convincing evidence that petitioners failed to report the hourly compensation paid to them by the cipaa casino in and in the amounts determined in the notice_of_deficiency as unreported income-casino except to the extent that - - respondent’s brief introduces an uncertainty as to the amount of rogelio’s hourly compensation see supra note the cipaa casino--tip income the record is clear that each petitioner also received each year an appropriate portion of the tips that the casino’s patrons left in and ’ petitioners did not report any tip_income on their tax_return petitioners reported tip_income of dollar_figure for rogelio and dollar_figure for zenaida apart from petitioners’ thus-reported tip_income we do not find anything in the record that would enable us to quantify petitioners’ tip_income for or petitioners urge in both opening brief and answering brief that our opinion in executive network club inc v commissioner tcmemo_1995_21 highlights the extent to which the irs’ case on opening brief respondent asserts that in addition to the tips that the cipaa casino gathered from patrons and distributed to the dealers etc moreover in each year petitioners received cash tips directly from patrons tr pp we have found supra that the record does not show that either petitioner received any such direct tips the transcript pages that respondent cites refer to the testimony of another person who worked for the cipaa casino during at least part of the period in issue in the instant case that person testified that she had received such direct tips respondent’s counsel asked okay did other employees earn tips in this manner as well the witness replied probably i don’t know later petitioners’ counsel asked that witness did you ever see someone on the see side pay mr balot or mrs balot the witness replied t don’t recall sir because it was done secretly thus the only evidence to which respondent directs our attention or that our examination has turned up is a disclaimer of knowledge respondent’s assertion on this point is unfounded on the record in the instant case - - regarding the petitioners is distorted our findings_of_fact in executive network club inc describe some of the operations of a charitable organization’s casino operation in prince george’s county with a focus on how tips from patrons were collected by the casino and were ultimately distributed to the workers in cash we held that the casino operation constituted an unrelated_trade_or_business however we held that the tips that came from the patrons and were distributed to the casino workers did not constitute income to the exempt_organization in the course of our opinion we noted as follows the fact that the tips were shared does not preclude a finding that the payments by the patrons were tips similar pooling or tip-splitting arrangements have been held to constitute tip_income to those participating in the pooling or tip-splitting arrangement see 976_f2d_975 5th cir 536_f2d_876 9th cir 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir armeno v united_states cl_ct in respondent’s regulations respondent describes such pooling arrangements sec_31 a -l1 c - and a employment_tax regs see also guadron v commissioner tcmemo_1994_553 tech adv mem oo1 date executive network club inc v commissioner t c memo we agree with petitioners as does respondent that the process of gathering tips apportioning them and periodically paying them out to the workers in executive network club inc is guite similar to the process followed by the cipaa casino during the years in issue in the instant case however--- as we note in executive network club inc such tips are income to those workers who ultimately receive the money but in the instant case petitioners did not report any of this tip_income on their tax_return such tips are separate from the hourly compensation that each petitioner received in each year the hourly compensation also is income and petitioners did not report any of this hourly compensation on their and tax returns thus our opinion in executive network club inc v commissioner supra does not support any of petitioners’ relevant contentions but rather is consistent with and supports respondent’s position in the instant case we hold that respondent has proven by clear_and_convincing evidence that each petitioner received taxable tip_income in and and that petitioners failed to report their tip incomes however we also hold that respondent failed to prove by even a preponderance_of_the_evidence a the amount of either petitioner’s unreported tip_income and b whether petitioners failed to report any tip_income ‘lon opening brief respondent asserts that these tips clearly accounted for a large part if not virtually all of the ‘other unreported income ’ respondent has not favored us with citations to evidence of record that would support this assertion continued b fraudulent intent bach day that either petitioner worked in the casino that petitioner earned dollar_figure or dollar_figure per hour for the time worked fach week the cipaa casino paid to each petitioner and to their coworkers at the casino the hourly compensation these hourly compensation amounts paid to petitioners totaled almost dollar_figure in and around dollar_figure in petitioners failed to report any part of this hourly compensation on their and tax returns they also failed to report any of their tip_income the foregoing omitted income amounts to about percent in comparison to the total income they reported on their tax_return and about percent for see supra table based on the record as a whole including our observations of each petitioner at trial both testified and our evaluation of their educational backgrounds and the sort of full-time jobs each of them had during and we conclude that each petitioner knew that this hourly compensation and tip_income were subject_to tax and that their failures to report any part of this income on either of their tax returns for and were due to fraud thus the underpayments resulting from these failures to report were due to fraud we have so found continued or any quantification of petitioners’ tip_income - - petitioners’ own testimony confirms their having received this hourly compensation and tip_income petitioners have not explained their total failure to report these amounts petitioners’ explanations of why fraud penalties should not be imposed lack coherence if anything these explanations’ implausibility confirms our conclusions as to fraud petitioners acknowledge that they earned the compensation computed on an hourly rate for the hours they worked but insist that these amounts were not wages petitioners contend that these amounts were tips when confronted at trial with the unlikelihood that the amount of patrons’ tips precisely matched their hourly rate times hours worked they lapsed into unresponsiveness on opening brief and again on answering brief petitioners contend that they should not be subject_to any civil_fraud penalties on the tip_income received from the casino as they have reasonable_cause for their actions yet they do not tell us what is this reasonable_cause on opening brief and again on answering brief petitioners contend as follows with respect to the audit examination involving the balots the irs has failed to establish--through clear_and_convincing evidence--that there is an intentional wrongdoing on the part of the taxpayer sic first the balots were never at any time involved with the managerial operations of the casino as they worked part-time therefore they were never in any position to commit any fraudulent acts pertaining to their work in the casino -- - petitioners’ fraud is their own omissions to report on their own tax returns their own receipts of the hourly compensation that the cipaa casino paid to them thus their not being involved with the managerial operations of the casino is not a relevant defense to the civil tax_fraud with which petitioners are charged in our analysis of underpayment supra part ii a we concluded that respondent proved by clear_and_convincing evidence that petitioners failed to report what clearly was tip_income e petitioners’ shares of the patrons’ tips that was gathered apportioned and periodically paid to them in the foregoing evaluation of petitioners’ fraudulent intentions as to hourly compensation applies with even greater force to the tip_income we conclude and we have found that respondent has shown by clear_and_convincing evidence that the underpayments of tax that result from petitioners’ failure to report a their hourly compensation paid to each of them by the cipaa casino in and and b their shares of the patrons’ tips that the cipaa casino gathered apportioned and periodically paid to petitioners in all are due to the fraud of each petitioner we so hold - - c amounts of deficiencies nonfraudulent causes in parts ii a and ii b of this opinion respondent had the burden of proving by clear_and_convincing evidence that there were underpayments of tax some part of which was due to fraud respondent carried this burden in this part of the opinion petitioners have the burden of proving by a preponderance_of_the_evidence that the deficiencies’ are less than the amounts respondent determined in the notice_of_deficiency see rule a 290_us_111 petitioners also have the burden of proving by a preponderance_of_the_evidence that some part of the or underpayment is not due to fraud see sec_6663 in the absence of adequate_records respondent may employ reasonable methods of reconstructing petitioners’ taxable_income in a manner which clearly reflects income see sec_446 348_us_121 parks v commissioner t c pincite although the notice_of_deficiency does not so state it is evident from the record herein that respondent’s notice_of_deficiency determinations of other unreported income are based '2for purposes of the instant case deficiency is the same as underpayment compare sec_6211 with sec_6664 - - on use of the bank_deposits method to reconstruct petitioners’ income see supra table it is well established that bank_deposits are evidence of income where the deposits were made by the party charged with the income or to an account controlled by the party charged with the income see 87_tc_74 the premise underlying the bank_deposits method of income reconstruction is that absent some explanation a taxpayer’s bank_deposits represent income subject_to tax see dibleo v commissioner t c pincite the use of the bank_deposits method of income reconstruction has long been sanctioned by the courts see id tokarski v commissioner t c pincite 64_tc_651 and cases cited therein affd 566_f2d_2 6th cir when this method is used respondent must take into account any nontaxable deposits or deductible expenses of which respondent has knowledge see dileo v commissioner t c pincite we have held that where respondent has the burden_of_proof in a bank_deposits case eg where respondent has determined that a taxpayer has committed tax_fraud then-- respondent can satisfy the burden of proving the first prong of the fraud test ie an underpayment when the allegations of fraud are intertwined with unreported and indirectly reconstructed income in one of two ways parks v commissioner t c pincite respondent may prove an underpayment by proving a likely source of the unreported income 348_us_121 parks v commissioner supra pincite nicholas v - - commissioner t c alternatively where the taxpayer alleges a nontaxable source respondent may satisfy the burden by disproving the nontaxable source so alleged 355_us_595 parks v commissioner supra pincite x dileo v commissioner t c pincite table supra summarizes respondent’s revenue agent’s conclusions in analyzing petitioners’ bank_deposits on its face respondent’s calculations seem reasonable but see our notes to table petitioners contend that the bank_deposits method is not appropriate for use in the petitioners’ case and also that the alleged excess bank_deposits are from sources representing traditional inter-family intra-family and friend transfers petitioners assert as follows according to a review of the various court cases involving the bank_deposit_method it is clear that the bank_deposit_method is most prevalently used to determine unreported income of professionals shopkeepers and others whose income arise largely from receipts of a business petitioners stress that they were never self-employed during tax years and and that they did not operate a business during tax years nor were they ever in the business of being ‘gamblers ’ firstly we are not aware of any doctrine that the commissioner may appropriately use the bank_deposits method to reconstruct income only where the taxpayer is operating a business nor do petitioners suggest any reason why there should be such a doctrine - -- secondly each petitioner testified that petitioners did not keep track of their tip_income and that they should have kept records ’ clearly there was unreported tip_income for and 3qon answering brief petitioners object to the statement claiming they failed to keep adequate books_and_records they overlook their own trial testimony as follows q cohen can you tell the court the amount of tips that you earned from the casino during the tax years at issue and that would be through a rogelio what i earned qo tips a tips i don’t know q you don’t know well didn’t you keep any records of the tips a i should have because the management was telling us you know it’s up to you to make sure you know to keep a record of what you receive q you said you should have but you didn’t is that what you said i don’t want to put words in your mouth a yes q cohen did you tell your return preparer that you worked at the casino during through a rogelio did i tell my lawyer q no no no the return preparer the person who did your tax_return a yes they’re aware of it q you told them you worked there in through continued -- - there may have been unreported income for later years this alone is sufficient to warrant the use of the bank_deposits method to determine how much income was unreported and to test the comprehensiveness of petitioners’ income reporting for later years continued a uh-huh q okay did you tell them how much income you earned at the casino a as far as my recollection as far as ‘91 because we were just talking about it i remember i told him that these are tips o you told him what a when -- in i remember i was --- you know i don’t know best of my recollection i thought i told my accountant or the tax preparer that this is how much money i made in the casino q but you didn’t provide that return preparer with any books_and_records reflecting the amount of tips and wages that you earned at the casino during through right a no we just -- just like i said i never kept a record q cohen did you keep any books_and_records related to the income that you earned with the casino back in the years at issue a zenaida no i did not i should have but i did not - - thirdly from the testimony of the irs revenue_agent and from petitioners’ trial memorandum it appears that during the years in issue petitioners went to atlantic city new jersey about times a year and that they gambled while in atlantic city petitioners did not report gambling winnings and did not deduct gambling_losses since the federal tax laws have required that nonbusiness gamblers---petitioners strenuously insist that they are not in the business of being gamblers----must report their winnings above_the_line and may deduct their losses only below_the_line see discussion in gajewski v commissioner t c pincite this bifurcation of gambling winnings and losses for nonbusiness gamblers has been mandated even when it is clear that the taxpayers’ losses exceed their winnings and they are not entitled to itemize their deductions---- in effect taxing the nonbusiness taxpayers on their gross winnings see 25_tc_106 thus petitioners’ acknowledgment that they did some nonbusiness gambling in each of the years in issue is another basis for the irs revenue agent’s belief that petitioners may have some unreported income that may be reconstructed by the bank_deposits method accordingly we conclude that respondent was justified in using the bank_deposits method to reconstruct petitioners’ income -- - petitioners’ oft-voiced contention that the excess bank_deposits are from traditional inter-family intra-family and friend transfers was not supported by evidence of record where there was evidence presented to respondent during the audit respondent treated the transactions as nontaxable as is shown in exhibits 26-r and 39-r before the court petitioners neither provided particulars nor presented the testimony of relatives or friends nor explained why those witnesses were not available see 6_tc_1158 affd 162_f2d_513 10th cir petitioners have failed to carry their burden of proving that they are entitled to nontaxable treatment for any deposits or parts of any deposits in excess of what respondent already allowed finally petitioners contend as follows in fact the taxpayers should not be subject_to any civil_tax_penalties on the tip_income received from the casino as they have reasonable_cause for their actions however should the tax_court determine that a civil_tax_penalty should be assessed against the taxpayers based on their receipt of tip_income a fair reading of recent case law clearly establishes that the petitioners should at the most only be subject_to the negligence_penalty under code sec_6662 neither petitioner testified why he or she thought that the income whether hourly compensation or tip_income was not subject_to tax for that matter neither petitioner even testified that he or she thought any category or specific item of -- - omitted income was not subject_to tax the record is devoid of evidence that petitioners or either of them asked any_tax adviser or tax-return preparer about any of the omitted items petitioners do not even take the trouble to describe to us what they claim to be the reasonable_cause for their actions we have ignored zenaida’s check-cashing activities because the amounts of her fees for any year are uncertain and trivial and they may in any event be adequately dealt with under respondent’s use of the bank_deposits method we hold for respondent that petitioners failed to show by a preponderance_of_the_evidence that the deficiency for or is less than what respondent determined as modified by respondent’s concessions and our observations in the footnotes to table supra we hold for respondent that petitioners failed to show by a preponderance_of_the_evidence that any part of the underpayment for or was not due to fraud iii for respondent determined that petitioners have a tax_deficiency resulting from their failure to report dollar_figure of income and petitioners are liable for 20-percent negligence ‘we assume that the cashed checks have been properly accounted for under the instant case’s application of the bank_deposits method see supra table petitioners have not suggested otherwise -- -- penalty based on a determination that the entire amount of the deficiency is due to petitioners’ negligence a amounts of deficiency the deficiency that respondent determined is due entirely to application of the bank_deposits method supra table especially notes and our comments and conclusions in the course of our analysis of the bank_deposits method in part ii c supra apply equally to we hold that except as to respondent’s concessions and our comments in supra table notes and petitioners have failed to show that respondent’s determination of omitted income was excessive b negligence respondent determined that petitioners are liable for a percent negligence addition_to_tax on the entire underpayment for respondent contends petitioners’ failure to maintain and furnish adequate_records of their income-producing activities thwarted respondent’s attempt to examine petitioners’ tax_liability for that year petitioners maintain that sec_6662 does not apply because reasonable_cause excuses their failure to report all of their taxable_income for -- - sec_6662' imposes an accuracy-related_penalty of sec_6662 provides in pertinent part as follows sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies ---this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations c negligence --for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title title_26 the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6664 provides in pertinent part as follows sec definitions and special rules c reasonable_cause exception ---- in general --no penalty shall be imposed under this part part ii relating to accuracy-related and fraud penalties with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion - al --- percent of any portion of an underpayment that is attributable to the taxpayer’s negligence broadly speaking for purposes of the provision negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances to determine that person’s income_tax_liability see 108_tc_147 105_tc_324 negligence includes any failure to keep adegquate books_and_records see sec_1_6662-3 income_tax regs petitioners have the burden of proving error in respondent’s determination that the addition_to_tax should be imposed against them ’ see 106_f3d_1445 9th cir affg tcmemo_1993_281 91_f3d_670 4th cir affg tcmemo_1995_46 asat inc v commissioner t c pincite petitioners have failed to introduce any evidence or offer any relevant argument supporting their contention that respondent erred in determining that the addition_to_tax under sec_6662 applies the following sentence represents the extent of sec_7491 relating to burden_of_proof with respect to additions to tax as enacted by sec of the internal_revenue_service restructuring and reform act of act publaw_105_206 112_stat_685 does not apply in the instant case because the examination in petitioners’ case began before date the effective date of sec_7491 see the act sec c 112_stat_727 - -- petitioners’ argument in support of their contention that reasonable_cause excuses their underpayment in fact the taxpayers should not be subject_to any civil_tax_penalties on the tip_income received from the casino as they have reasonable_cause for their actions petitioners have not favored us with any statement as to what is the reasonable_cause for their actions in the absence of any explanation and any evidence that on our inspection might constitute reasonable_cause we conclude that sec_6662 applies to take account of respondent’s concessions and the foregoing decision will be entered under rule
